Citation Nr: 0721673	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a disability of the 
right and left thumb, to include tendonitis and degenerative 
joint disease.

3.  Entitlement to service connection for residuals of 
inguinal hernia repair.

4.  Entitlement to an initial evaluation for varicose veins 
of the right leg greater than 10 percent prior to September 
9, 2004 and greater than 20 percent beginning September 9, 
2004.

5.  Entitlement to an initial evaluation for varicose veins 
of the left leg greater than 10 percent prior to September 9, 
2004 and greater than 20 percent beginning September 9, 2004.

6.  Entitlement to an initial evaluation greater than 10 
percent for hypothyroidism.
7.  Entitlement to an initial compensable evaluation for acne 
vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
November 2003.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2004 and 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas in which service 
connection was denied for degenerative joint disease of both 
thumbs, inguinal hernia repair with numb scar, and 
depression; and in which service connection was granted for 
varicose veins of right and left legs, hypothyroidism, and 
acne vulgaris.  Ten percent and noncompensable evaluations 
were assigned for hypothyroidism and acne vulgaris, 
respectively, effective December 1, 2003, the day after the 
veteran was discharged from active service.  Ten percent 
evaluations were also assigned, each, for varicose veins of 
the right and left legs, effective December 1, 2003.  The 
evaluations assigned the varicose veins of the right and left 
legs were increased to 20 percent, each, in the January 2005 
rating decision, effective from September 9, 2004.  

In March 2007, the veteran submitted additional evidence 
concerning her claimed cervical condition.  This issue is not 
on appeal and is referred to the RO for appropriate action.

The issues of service connection for depression, including as 
secondary to other service-connected disabilities, and for 
higher initial evaluations for varicose veins before and 
beginning September 9, 2004, hypothyroidism, and acne 
vulgaris addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran manifests tendonitis and degenerative joint 
disease of the right and left thumbs that had its onset 
during active service.

2.  The veteran manifests tenderness, numbness and a numb 
scar as residuals of inguinal hernia repair that occurred 
during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of 
the right and left thumbs, to include degenerative joint 
disease and tendonitis, have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

1.  The criteria for service connection for the residuals of 
inguinal hernia repair, to include tenderness, numbness, and 
a numb scar, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The veteran seeks entitlement to service connection for a 
disability of her right and left thumbs, and to the residuals 
of inguinal hernia repair.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's report of medical history and examination at 
entrance to active service in May 1982 shows a history of 
wrist fracture but no complaints or findings of any 
abnormality, defect, or diagnosis of the thumbs or inguinal 
hernia.  Service medical records reflect complaints of and 
treatment for bilateral thumb pain, including a diagnosis of 
bilateral degenerative joint disease at the 1st carpal 
metacarpal joint in the thumbs.  These records also show that 
the veteran was diagnosed with a right inguinal hernia and 
was referred for surgical repair.

VA examination conducted just prior to discharge from active 
service in August 2003 reflects clinical findings of 
adequately maintained joint spaces through the hand and 
wrist.  Notwithstanding, the examiner diagnosed mild active 
arthritis of both thumbs.  Mild tenderness secondary to 
status post hernia repair was also diagnosed, with residual 
numb scar.  VA examination conducted in September 2004 
diagnosed tendonitis of both thumbs and status post repair of 
right inguinal hernia with residual hypoesthesia involving 
the right inguinal area.  Results of X-rays continued to show 
adequately maintained joint spaces throughout the hand and 
wrist.  Both examiners indicated they had reviewed the 
veteran's medical records in conjunction with their 
examinations of the veteran.

Both the degenerative joint disease of the bilateral thumbs 
and inguinal hernia repair residuals were shown in the 
initial, August 2003, VA examination to have their onset 
during the veteran' active service.  While degenerative joint 
disease of the thumbs was not diagnosed in September 2004, 
tendonitis of the bilateral thumbs was diagnosed and clinical 
findings remained the same.  Residuals of right inguinal 
hernia, including numbness in the surgical area, were also 
diagnosed.  This VA examination was conducted less than one 
year following the veteran's discharge from active service.  

The medical evidence presents no opinions or findings against 
a finding that the veteran's manifested bilateral thumb 
disability and residuals of inguinal hernia repair had their 
onset during active service.  Service connection for both is 
therefore warranted.  See Hampton v. Gober, 10 Vet. App. 481, 
482 (1997). 


ORDER

Service connection for degenerative joint disease and 
tendonitis of the right and left thumbs is granted.

Service connection for the residuals of inguinal hernia, to 
include a numb scar and numbness and tenderness in the 
surgical site, is granted.


REMAND

The veteran also seeks entitlement to service connection for 
depression, and to higher initial evaluations for varicose 
veins of the right and left legs, hypothyroidism, and acne 
vulgaris.

In March 2007, the veteran submitted additional medical 
evidence in support of her claim, without waiver of review by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.  This evidence documents treatment for varicose 
veins and depression.

The veteran's representative has argued that the veteran's 
depression is the result of her active duty disabilities, and 
may be intertwined with symptoms of her hypothyroidism, 
including weight gain, ineffectiveness, and anhedonia.  

In addition to the theories of direct or secondary service 
connection, where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Concerning the claims for increased evaluations for the 
service connected varicose veins, hypothyroidism, and acne 
vulgaris, the most recent VA examination of record is dated 
in September 2004.  

New VA examinations should be conducted to determine the 
nature, extent, and etiology of the claimed depression, and 
to determine the nature and extent of the service-connected 
varicose veins of the right and left legs, hypothyroidism, 
and acne vulgaris.  See 38 C.F.R. § 3.159(c)4.

Accordingly, the case is REMANDED for the following action:

1. Obtain all identified medical 
treatment records concerning treatment 
for the claimed depression, and service-
connected varicose veins of the right and 
left legs, hypothyroidism, and acne 
vulgaris, including any and all treatment 
records from the William Beaumont Army 
Medical facility in El Paso, Texas, VA 
Medical Center (VAMC) in El Paso, Texas, 
and any other facility that the veteran 
identifies.  Obtain release of private 
medical records where appropriate. 

Complete any and all follow-up indicated.  
Document all negative responses.

2.  After completion of #1 make 
arrangements for the veteran to be 
afforded examinations to determine the 
nature, extent, and etiology of her 
claimed depression, and the nature and 
extent of her service connected varicose 
veins of the right and left leg, 
hypothyroidism, and acne vulgaris.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations. The examiners should 
summarize the medical history, including 
the onset and course of depression, 
varicose veins of the right and left 
legs, hypothyroidism, and acne vulgaris; 
describe any current symptoms and 
manifestations attributed to the 
depression, varicose veins of the right 
and left legs, hypothyroidism, and acne 
vulgaris; and provide diagnoses for any 
and all psychiatric, vascular, thyroid, 
and skin pathology manifested.

The examiner for the claimed depression 
should provide an opinion as to whether 
it is as likely as not that any diagnosed 
psychiatric disability, to include 
depression, had its onset during active 
service or is the result of active 
service or of any incident therein.  In 
the alternative, the examiner is asked to 
provide an opinion as to whether it is as 
likely as not that any diagnosed 
psychiatric disability, to include 
depression, is secondary to any of the 
service connected disabilities.  

All opinions expressed must be supported 
by complete rationale.  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for depression, including as secondary to 
the service-connected disabilities, and 
for initial higher evaluations for 
varicose veins of the right and left legs 
before and beginning September 9, 2004, 
hypothyroidism, and acne vulgaris, with 
application of all appropriate laws and 
regulations, including Fenderson v. West, 
12 Vet. App. 119 (1999), and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the veteran, furnish a Supplemental 
Statement of the Case and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of her claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


